Name: 2007/180/EC: Council Decision of 19 March 2007 appointing one Italian member and two Italian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-01-08; 2007-03-24

 24.3.2007 EN Official Journal of the European Union L 84/35 COUNCIL DECISION of 19 March 2007 appointing one Italian member and two Italian alternate members to the Committee of the Regions (2007/180/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the end of the mandate of Mr Guido MILANA and two alternate members seats have become vacant following the resignation of Mr Salvatore CUFFARO and Mr Giovanni MASTROCINQUE, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member:  Mr Guido MILANA, Consigliere comunale di Olevano Romano, to replace Mr Guido MILANA, Consiglio provinciale di Roma; (b) as alternate members:  Mr Francesco SCOMA, Consigliere dellAssemblea regionale siciliana, to replace Mr Salvatore CUFFARO,  Mr Graziano MILIA, Presidente della Provincia di Cagliari, to replace Mr Giovanni MASTROCINQUE. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 19 March 2007. For the Council The President Horst SEEHOFER (1) OJ L 56, 25.2.2006, p. 75.